Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 1 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     1
 ÿ
 ÿ
       ÿDISTRICTÿCOURTÿOFÿTHEÿUNITEDÿSTATES
       ÿ
       ÿNORTHERNÿDISTRICTÿOFÿNEWÿYORKÿÿ
       ÿ_____________________________________________________ÿ
       ÿDEBRAÿSPERO,ÿasÿNaturalÿMotherÿof
       ÿV.S.,ÿanÿinfant,ÿ
       ÿ
       ÿ                         Plaintiff,
       ÿ
       ÿ     -against-ÿ
       ÿ
       ÿVESTALÿCENTRALÿSCHOOLÿDISTRICTÿBOARDÿOFÿEDUCATION,ÿ
       ÿVESTALÿCENTRALÿSCHOOLÿDISTRICT,ÿJEFFREYÿAHEARN,ÿ
       ÿSuperintendentÿofÿSchools,ÿALBERTÿA.ÿPENNA,ÿInterimÿ
       ÿPrincipalÿVestalÿHighÿSchool,ÿDEBORAHÿCADDICKÿandÿ
       ÿCLIFFORDÿKASSON,ÿinÿtheirÿIndividualÿandÿOfficialÿÿÿ
       ÿcapacities,ÿ
       ÿ
       ÿ                         Defendants.

       ÿ_____________________________________________________ÿ

       ÿ

       ÿ      AÿdepositionÿheldÿonÿFriday,ÿtheÿ25thÿdayÿofÿ

       ÿJanuary,ÿ2019,ÿcommencingÿatÿ10:02ÿa.m.

       ÿ

       ÿ

       ÿ

       ÿ

       ÿ            BEFORE:ÿÿÿRuthÿI.ÿLynchÿ
       ÿ                      RegisteredÿProfessionalÿReporter
       ÿ                      RegisteredÿMeritÿReporterÿÿ
       ÿ                      NY/PAÿNotaryÿPublicÿ
       ÿ                      28874ÿStateÿRouteÿ171ÿ
       ÿ                      Susquehanna,ÿPAÿÿ18847ÿ
       ÿ                      (570)ÿ396-1459ÿÿ
       ÿ
       ÿ
       ÿ
       ÿ
       ÿ
       ÿWITNESS:ÿÿKATHARINEÿDYER

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 2 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     9
 ÿ
 ÿ
      1ÿÿÿ                  MS.ÿYOUNG:ÿÿWell,ÿcouldÿyouÿrepeatÿit?ÿÿÿ

      2ÿÿÿ                  (Theÿstenographerÿreadÿback.)ÿ

      3ÿÿÿ          AÿÿÿÿÿÿÿWeÿliveÿinÿVestalÿandÿmyÿchildrenÿwereÿ

      4ÿÿÿstartingÿschool,ÿandÿIÿwantedÿtoÿbecomeÿpartÿofÿthatÿ

      5ÿÿÿcommunityÿandÿthatÿschoolÿdistrictÿandÿtoÿbeÿmoreÿ

      6ÿÿÿavailableÿtoÿbeÿonÿtheÿsameÿscheduleÿasÿmyÿownÿkids.ÿÿ

      7ÿÿÿBYÿMS.ÿYOUNG:

      8ÿÿÿ          QÿÿÿÿÿÿÿWereÿyouÿeverÿdisciplinedÿwhenÿyouÿwereÿ

      9ÿÿÿatÿJohnsonÿCityÿSchoolÿDistrict?ÿÿ

     10ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿÿÿ

     11ÿÿÿ          QÿÿÿÿÿÿÿSoÿyouÿknowÿwhoÿVinnyÿSperoÿis,ÿ

     12ÿÿÿcorrect?ÿÿ

     13ÿÿÿ          AÿÿÿÿÿÿÿCorrect.ÿÿ

     14ÿÿÿ          QÿÿÿÿÿÿÿAndÿyouÿfirstÿmetÿhimÿinÿSeptemberÿofÿ

     15ÿÿÿ2016?ÿÿ

     16ÿÿÿ          AÿÿÿÿÿÿÿCorrect.ÿÿ

     17ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAndÿheÿwasÿinÿyourÿfourthÿperiodÿ

     18ÿÿÿFoundationsÿofÿMathÿclass.ÿÿ

     19ÿÿÿ          AÿÿÿÿÿÿÿFoundationsÿofÿCollegeÿMath,ÿyes.ÿÿ

     20ÿÿÿ          QÿÿÿÿÿÿÿCanÿyouÿdescribeÿtheÿclassÿinÿtermsÿofÿ

     21ÿÿÿsize?ÿÿ

     22ÿÿÿ          AÿÿÿÿÿÿÿItÿ--ÿitÿvaried,ÿyouÿknow,ÿasÿpeopleÿ

     23ÿÿÿmovedÿaroundÿinÿtheÿbeginningÿofÿtheÿschoolÿyear,ÿbutÿ

     24ÿÿÿaroundÿ25.ÿÿ

     25ÿÿÿ          QÿÿÿÿÿÿÿCanÿyouÿtellÿusÿapproximatelyÿhowÿthatÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 3 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     12
 ÿ
 ÿ
      1ÿÿÿ                 MS.ÿYOUNG:ÿÿCorrect.ÿÿ

      2ÿÿÿ                 MR.ÿSPAGNOLI:ÿÿThankÿyou.ÿÿ

      3ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      4ÿÿÿ       QÿÿÿÿÿÿÿI'mÿgoingÿtoÿhandÿyouÿwhat'sÿbeenÿ

      5ÿÿÿmarkedÿasÿExhibitÿAÿandÿaskÿyouÿifÿyouÿrecognizeÿthatÿ

      6ÿÿÿdocument?ÿÿ

      7ÿÿÿ       AÿÿÿÿÿÿÿYes.ÿÿ

      8ÿÿÿ       QÿÿÿÿÿÿÿAndÿcanÿyouÿdescribeÿtoÿusÿwhatÿitÿis?ÿÿ

      9ÿÿÿ                 MR.ÿSPAGNOLI:ÿÿTheÿentireÿdocumentÿorÿ

     10ÿÿÿ       justÿtheÿfirstÿpage?ÿÿ

     11ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     12ÿÿÿ       QÿÿÿÿÿÿÿWell,ÿstartÿwithÿtheÿfirstÿpage.ÿÿ

     13ÿÿÿ                 MR.ÿSPAGNOLI:ÿÿThankÿyou.ÿÿ

     14ÿÿÿ       AÿÿÿÿÿÿÿTheÿfirstÿpageÿisÿaÿcopyÿofÿtheÿseatingÿ

     15ÿÿÿchartÿfromÿapproximatelyÿtheÿthirdÿweekÿofÿSeptember.ÿÿ

     16ÿÿÿBYÿMS.ÿYOUNG:

     17ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿUntilÿwhen?ÿÿWhenÿdidÿyouÿchangeÿ

     18ÿÿÿitÿtoÿtheÿnextÿseatingÿchart?ÿÿ

     19ÿÿÿ       AÿÿÿÿÿÿÿIÿamÿ--ÿIÿdon'tÿrememberÿforÿsure.ÿÿAÿ

     20ÿÿÿfewÿweeksÿlater.ÿÿ

     21ÿÿÿ       QÿÿÿÿÿÿÿIsÿthisÿtheÿseatingÿchartÿthatÿwasÿ

     22ÿÿÿbeingÿusedÿwhenÿVinnyÿmadeÿaÿcommentÿthatÿyouÿfeltÿwasÿ

     23ÿÿÿinappropriate?ÿÿÿ

     24ÿÿÿ       AÿÿÿÿÿÿÿWhatÿcomment?ÿÿ

     25ÿÿÿ       QÿÿÿÿÿÿÿWell,ÿletÿmeÿaskÿyouÿthis:ÿÿDidÿVinny,ÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 4 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     13
 ÿ
 ÿ
      1ÿÿÿwhileÿthatÿseatingÿchartÿwasÿinÿeffect,ÿsayÿsomethingÿ

      2ÿÿÿinÿclassÿaboutÿtheÿgroupingÿofÿstudents,ÿandÿifÿsoÿ

      3ÿÿÿwhat?ÿÿ

      4ÿÿÿ          AÿÿÿÿÿÿÿAfterÿtheyÿcameÿandÿsatÿdown,ÿheÿwasÿ

      5ÿÿÿsittingÿhereÿnextÿ--ÿinÿtheÿsecondÿrow,ÿfirstÿseat.ÿÿ

      6ÿÿÿ          QÿÿÿÿÿÿÿHimÿbeingÿVinny.ÿÿÿ

      7ÿÿÿ          AÿÿÿÿÿÿÿVinny,ÿyes.ÿÿ

      8ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿÿ

      9ÿÿÿ          AÿÿÿÿÿÿÿAndÿheÿsaidÿtoÿIsaacÿDillard,ÿwhoÿwasÿ

     10ÿÿÿinÿtheÿfrontÿmiddleÿofÿtheÿroom,ÿyouÿbelongÿwithÿus.ÿÿ

     11ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿLetÿtheÿrecordÿreflectÿ

     12ÿÿÿ          thatÿwhenÿtheÿwitnessÿindicatedÿhereÿinÿ

     13ÿÿÿ          connectionÿwithÿwhereÿVincentÿwasÿsitting,ÿsheÿ

     14ÿÿÿ          pointedÿtoÿtheÿdeskÿthatÿhasÿtheÿnameÿVincentÿ

     15ÿÿÿ          crossedÿoutÿoverÿit.ÿÿ

     16ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     17ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿHowÿmanyÿdaysÿintoÿthatÿseatingÿ

     18ÿÿÿplanÿdidÿVinnyÿmakeÿthatÿcomment?ÿÿ

     19ÿÿÿ          AÿÿÿÿÿÿÿTheÿveryÿfirstÿday.ÿÿ

     20ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿaskÿVinnyÿwhatÿheÿmeantÿbyÿ

     21ÿÿÿthat?ÿÿ

     22ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

     23ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿmakeÿanyÿcomment?ÿÿ

     24ÿÿÿ          AÿÿÿÿÿÿÿAtÿtheÿendÿofÿclassÿIÿtalkedÿtoÿhimÿ

     25ÿÿÿaboutÿit.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 5 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     14
 ÿ
 ÿ
      1ÿÿÿ         QÿÿÿÿÿÿÿAndÿwhatÿhappenedÿduringÿthatÿ

      2ÿÿÿconversation?ÿÿ

      3ÿÿÿ         AÿÿÿÿÿÿÿIÿsaidÿIÿhopeÿyouÿknowÿIÿwouldÿneverÿbeÿ

      4ÿÿÿthinkingÿaboutÿthatÿwhenÿIÿwasÿmakingÿaÿseatingÿchart.ÿÿ

      5ÿÿÿ         QÿÿÿÿÿÿÿAndÿwhatÿdidÿyouÿmeanÿaboutÿthat?ÿÿ

      6ÿÿÿ         AÿÿÿÿÿÿÿAboutÿrace.ÿÿ

      7ÿÿÿ         QÿÿÿÿÿÿÿOkay.ÿÿHowÿdidÿyouÿknowÿthat'sÿwhatÿ

      8ÿÿÿVinnyÿmeant?ÿÿ

      9ÿÿÿ         AÿÿÿÿÿÿÿBecauseÿheÿalludedÿtoÿthatÿinÿhisÿ

     10ÿÿÿcomment.ÿÿ

     11ÿÿÿ                  Andÿtheÿotherÿstudentsÿlaughedÿatÿit,ÿ

     12ÿÿÿand.ÿÿ

     13ÿÿÿ         QÿÿÿÿÿÿÿLookingÿatÿtheÿchart,ÿwas,ÿisÿitÿIsaac?ÿÿ

     14ÿÿÿ         AÿÿÿÿÿÿÿIsaac.ÿÿ

     15ÿÿÿ         QÿÿÿÿÿÿÿWasÿIsaacÿtheÿonlyÿstudentÿofÿcolorÿ

     16ÿÿÿsittingÿinÿtheÿfrontÿrow?ÿÿIfÿyouÿrecall.ÿÿ

     17ÿÿÿ         AÿÿÿÿÿÿÿAgain,ÿdependingÿonÿhowÿpeopleÿidentifyÿ

     18ÿÿÿthemselves,ÿyouÿknow,ÿmanyÿstudentsÿinÿVestalÿareÿ--ÿ

     19ÿÿÿhaveÿaÿvarietyÿofÿbackgrounds.ÿÿ

     20ÿÿÿ         QÿÿÿÿÿÿÿUh-huh.ÿÿButÿasÿfarÿasÿifÿyouÿcouldÿ--ÿ

     21ÿÿÿyouÿcanÿtell.ÿÿWouldÿyouÿhaveÿsaidÿthatÿIsaacÿwasÿtheÿ

     22ÿÿÿonlyÿstudentÿofÿcolorÿinÿtheÿfrontÿrow?ÿÿ

     23ÿÿÿ         AÿÿÿÿÿÿÿYes.ÿÿ

     24ÿÿÿ         QÿÿÿÿÿÿÿHowÿaboutÿtheÿ--ÿnotÿcountingÿtheÿdesksÿ

     25ÿÿÿthatÿappearÿkindÿofÿonÿanÿangle,ÿbehindÿthat,ÿtheÿsixÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 6 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     15
 ÿ
 ÿ
      1ÿÿÿdesksÿinÿtheÿmiddleÿofÿtheÿsecondÿrow,ÿwereÿthereÿanyÿ

      2ÿÿÿstudentsÿofÿcolorÿinÿthatÿrow?ÿÿ

      3ÿÿÿ                 MR.ÿSPAGNOLI:ÿÿYouÿmeanÿinÿtheÿsixÿ

      4ÿÿÿ       desksÿinÿtheÿmiddleÿofÿtheÿfrontÿrow?ÿÿ

      5ÿÿÿ                 MS.ÿYOUNG:ÿÿMiddle,ÿyes.ÿÿ

      6ÿÿÿ       AÿÿÿÿÿÿÿAgain,ÿIÿ--ÿI'veÿseenÿtheirÿsheetsÿ

      7ÿÿÿsinceÿandÿhowÿtheyÿwouldÿregister,ÿandÿIÿcanÿtellÿyouÿ

      8ÿÿÿthatÿnoneÿofÿthemÿregisteredÿasÿAfrican-American.ÿÿ

      9ÿÿÿBYÿMS.ÿYOUNG:

     10ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿHowÿaboutÿtheÿ--ÿrightÿbehindÿ

     11ÿÿÿthat,ÿtheÿmiddleÿsixÿseats?ÿÿWereÿanyÿofÿthoseÿ

     12ÿÿÿstudentsÿstudentsÿofÿcolor?ÿÿ

     13ÿÿÿ       AÿÿÿÿÿÿÿNoneÿofÿthemÿhaveÿregisteredÿasÿ

     14ÿÿÿAfrican-Americanÿeither.ÿÿ

     15ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿHowÿaboutÿtheÿstudentÿnextÿtoÿ

     16ÿÿÿVinny?ÿÿ

     17ÿÿÿ       AÿÿÿÿÿÿÿShafiqa?ÿÿ

     18ÿÿÿ       QÿÿÿÿÿÿÿYes.ÿÿ

     19ÿÿÿ       AÿÿÿÿÿÿÿSheÿisÿregisteredÿasÿanÿ

     20ÿÿÿAfrican-American.ÿ

     21ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿAndÿhowÿaboutÿtheÿtwoÿseatsÿinÿ

     22ÿÿÿbackÿofÿthatÿstudentÿandÿVinny?ÿÿ

     23ÿÿÿ       AÿÿÿÿÿÿÿTheyÿareÿnotÿregisteredÿasÿ

     24ÿÿÿAfrican-American.ÿÿ

     25ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿAndÿdidÿyouÿperceiveÿthemÿasÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 7 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     16
 ÿ
 ÿ
      1ÿÿÿstudentsÿofÿcolorÿatÿtheÿtime?ÿÿ

      2ÿÿÿ       AÿÿÿÿÿÿÿIÿneverÿthoughtÿaboutÿitÿatÿtheÿtime.ÿÿ

      3ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿEvenÿafterÿVinnyÿmadeÿthatÿ

      4ÿÿÿcommentÿtoÿyou,ÿyouÿdidn'tÿthinkÿaboutÿthat?ÿÿ

      5ÿÿÿ       AÿÿÿÿÿÿÿNo.ÿÿ

      6ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿHowÿaboutÿtheÿstudentsÿonÿtheÿ

      7ÿÿÿangled,ÿtheÿsixÿangledÿdesks,ÿonÿtheÿotherÿsideÿofÿtheÿ

      8ÿÿÿroomÿfromÿwhereÿVinnyÿwas?ÿÿ

      9ÿÿÿ       AÿÿÿÿÿÿÿTheyÿareÿnotÿregisteredÿasÿ

     10ÿÿÿAfrican-American.ÿÿ

     11ÿÿÿ       QÿÿÿÿÿÿÿAnd,ÿbutÿdidÿyouÿperceiveÿthemÿasÿ

     12ÿÿÿstudentsÿofÿcolor?ÿÿ

     13ÿÿÿ       AÿÿÿÿÿÿÿIÿneverÿmadeÿaÿjudgmentÿorÿrememberÿ

     14ÿÿÿthinkingÿofÿthat.ÿÿ

     15ÿÿÿ       QÿÿÿÿÿÿÿOkay.ÿÿButÿwhenÿVinnyÿmadeÿtheÿcommentÿ

     16ÿÿÿheÿdidÿtoÿIsaac,ÿyouÿautomaticallyÿthoughtÿ--ÿorÿ

     17ÿÿÿtakeÿ--ÿstrikeÿthat.ÿÿ

     18ÿÿÿ                 WhenÿVinnyÿmadeÿtheÿcommentÿtoÿyouÿ--ÿ

     19ÿÿÿtoÿIsaac,ÿyouÿtookÿthatÿtoÿmeanÿheÿwasÿcommentingÿthatÿ

     20ÿÿÿstudentsÿofÿcolorÿwereÿinÿtheÿback.ÿÿ

     21ÿÿÿ       AÿÿÿÿÿÿÿSomeoneÿelseÿthenÿsaidÿbackÿofÿtheÿbus.ÿÿ

     22ÿÿÿ       QÿÿÿÿÿÿÿSoÿwasÿitÿthatÿcommentÿthatÿmadeÿyouÿ

     23ÿÿÿthinkÿthatÿVinnyÿwasÿallegingÿthatÿtheÿblackÿstudentsÿ

     24ÿÿÿwereÿgroupedÿtogetherÿorÿwasÿitÿVinny'sÿcomment?ÿÿ

     25ÿÿÿ       AÿÿÿÿÿÿÿTheÿtwoÿcommentsÿtogether.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 8 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     17
 ÿ
 ÿ
      1ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿspeakÿtoÿtheÿotherÿstudentÿwhoÿ

      2ÿÿÿsaidÿbackÿofÿtheÿbus?ÿÿ

      3ÿÿÿ          AÿÿÿÿÿÿÿIÿamÿnotÿsureÿwhoÿmadeÿthatÿcomment.ÿÿ

      4ÿÿÿItÿwasÿinÿresponseÿtoÿhisÿcommentÿwhereÿtheyÿlaughedÿaÿ

      5ÿÿÿlittle,ÿandÿthen.ÿÿYouÿknow.ÿÿSomeoneÿsaidÿsomethingÿ

      6ÿÿÿmore.ÿÿ

      7ÿÿÿ          QÿÿÿÿÿÿÿAndÿwhatÿdidÿVinnyÿsayÿ--ÿstrikeÿthat.ÿÿ

      8ÿÿÿ                  WhenÿVinnyÿmadeÿtheÿcomment,ÿdidÿyouÿ

      9ÿÿÿsayÿtoÿhimÿthat'sÿinappropriate?ÿÿ

     10ÿÿÿ          AÿÿÿÿÿÿÿIÿdoÿnotÿrecall.ÿÿIÿdidÿafterÿclass.ÿÿ

     11ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAndÿwhenÿyouÿtoldÿVinnyÿthatÿyouÿ

     12ÿÿÿthoughtÿitÿwasÿinappropriateÿandÿthatÿyouÿwouldÿneverÿ

     13ÿÿÿdoÿthat,ÿwhatÿwasÿhisÿresponseÿtoÿyou?ÿÿ

     14ÿÿÿ          AÿÿÿÿÿÿÿIÿknow,ÿbutÿyou'reÿnewÿhere.ÿÿ

     15ÿÿÿ          QÿÿÿÿÿÿÿAnythingÿelse?ÿÿ

     16ÿÿÿ          AÿÿÿÿÿÿÿIÿsaidÿIÿamÿnotÿnewÿatÿteaching.ÿÿ

     17ÿÿÿ                  Andÿheÿsaidÿbutÿyou'reÿnewÿhere.ÿÿ

     18ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿaskÿhimÿwhatÿheÿmeantÿbyÿthat?ÿÿ

     19ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

     20ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿchangeÿtheÿseatingÿchartÿafterÿ

     21ÿÿÿtalkingÿtoÿVinny?ÿÿ

     22ÿÿÿ          AÿÿÿÿÿÿÿTheÿstudentÿthatÿwasÿsittingÿhereÿ

     23ÿÿÿswitchedÿtoÿaÿdifferentÿclass,ÿsoÿthereÿwasÿanÿopenÿ

     24ÿÿÿseatÿthere.ÿÿ

     25ÿÿÿ          QÿÿÿÿÿÿÿAndÿbyÿ--ÿcouldÿyouÿjustÿtellÿusÿtheÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 9 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                     18
 ÿ
 ÿ
      1ÿÿÿnameÿofÿtheÿstudentÿsoÿwe?ÿÿ

      2ÿÿÿ          AÿÿÿÿÿÿÿWell,ÿhe'sÿnotÿonÿthere.ÿÿIÿerasedÿhisÿ

      3ÿÿÿname.ÿÿ

      4ÿÿÿ          QÿÿÿÿÿÿÿOh.ÿÿ

      5ÿÿÿ          AÿÿÿÿÿÿÿHisÿnameÿwasÿKyle.ÿÿAndÿheÿwasÿinÿtheÿ

      6ÿÿÿfrontÿrowÿnextÿtoÿIsaac.ÿÿ

      7ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿ

      8ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿLetÿtheÿrecordÿreflectÿ

      9ÿÿÿ          thatÿwhenÿtheÿwitnessÿsaidÿhere,ÿsheÿwasÿ

     10ÿÿÿ          pointingÿtoÿtheÿsquareÿthatÿcurrentlyÿbearsÿtheÿ

     11ÿÿÿ          nameÿJordan.ÿÿ

     12ÿÿÿBYÿMS.ÿYOUNG:

     13ÿÿÿ          QÿÿÿÿÿÿÿOh,ÿokay.ÿÿIÿdidn'tÿthinkÿthatÿwasÿtheÿ

     14ÿÿÿoneÿyouÿpointedÿto.ÿÿ

     15ÿÿÿ          AÿÿÿÿÿÿÿJordan.ÿÿ

     16ÿÿÿ          QÿÿÿÿÿÿÿThat'sÿbecauseÿI'mÿlookingÿatÿtheÿwrongÿ

     17ÿÿÿone.ÿÿ

     18ÿÿÿ                  MS.ÿYOUNG:ÿÿThankÿyou.ÿÿ

     19ÿÿÿ                  MS.ÿPAYNE:ÿÿThat'sÿbecauseÿyou'reÿonÿB.ÿ

     20ÿÿÿ          AÿÿÿÿÿÿÿIÿthinkÿthoseÿareÿinÿaÿdifferentÿorder.ÿÿ

     21ÿÿÿBYÿMS.ÿYOUNG:

     22ÿÿÿ          QÿÿÿÿÿÿÿOkay,ÿsoÿwhenÿdidÿJordanÿ--ÿwhenÿdidÿ

     23ÿÿÿtheÿotherÿstudentÿnextÿtoÿIsaacÿleaveÿtheÿclass?ÿÿ

     24ÿÿÿ          AÿÿÿÿÿÿÿWithinÿaÿfewÿdays.ÿÿ

     25ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAndÿwhatÿhappenedÿthenÿwithÿthatÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 10 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  19
 ÿ
 ÿ
      1ÿÿÿseat?ÿÿ

      2ÿÿÿ          AÿÿÿÿÿÿÿIÿhadÿJordanÿmoveÿthere.ÿÿ

      3ÿÿÿ          QÿÿÿÿÿÿÿAndÿsoÿyouÿ--ÿyouÿwereÿtheÿoneÿthatÿ

      4ÿÿÿchoseÿthatÿJordanÿwouldÿmoveÿthere.ÿÿ

      5ÿÿÿ          AÿÿÿÿÿÿÿYes.ÿÿ

      6ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAndÿwhyÿdidÿyouÿmoveÿJordanÿtoÿ

      7ÿÿÿtheÿfront?ÿÿ

      8ÿÿÿ          AÿÿÿÿÿÿÿSoÿheÿwouldÿhaveÿaÿpartner.ÿÿ

      9ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAndÿwasÿJordanÿaÿpersonÿofÿ

     10ÿÿÿcolor?ÿÿ

     11ÿÿÿ          AÿÿÿÿÿÿÿHe'sÿnotÿregistered,ÿno.ÿÿ

     12ÿÿÿ          QÿÿÿÿÿÿÿDoesÿheÿhaveÿdarkÿskin?ÿÿ

     13ÿÿÿ          AÿÿÿÿÿÿÿNotÿ--ÿheÿappearsÿbiracial.ÿÿ

     14ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿSoÿhoweverÿitÿcameÿabout,ÿwouldÿ

     15ÿÿÿyouÿsayÿthatÿbeforeÿJordanÿwasÿmovedÿthatÿstudentsÿofÿ

     16ÿÿÿcolorÿwereÿgroupedÿtogether?ÿÿ

     17ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

     18ÿÿÿ          QÿÿÿÿÿÿÿAndÿhowÿdoÿyouÿdefineÿstudentsÿofÿ

     19ÿÿÿcolor?ÿÿ

     20ÿÿÿ          AÿÿÿÿÿÿÿStudentsÿwhoÿconsiderÿthemselvesÿ

     21ÿÿÿAfrican-American.ÿÿ

     22ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿThenÿletÿmeÿrephraseÿmyÿ

     23ÿÿÿquestion.ÿÿWouldÿyouÿsay,ÿhoweverÿitÿcameÿabout,ÿthatÿ

     24ÿÿÿinÿtheÿfirstÿseatingÿchart,ÿwhat'sÿmarkedÿasÿ

     25ÿÿÿExhibitÿ1,ÿandÿitÿhasÿtheÿ7Aÿdesignation,ÿwereÿpeopleÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 11 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  20
 ÿ
 ÿ
      1ÿÿÿwithÿdarkerÿskinÿthanÿmostÿcaucasiansÿgroupedÿ

      2ÿÿÿtogether?ÿÿ

      3ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿObjectionÿtoÿform.ÿÿ

      4ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

      5ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      6ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿCanÿyouÿ--ÿbecauseÿIÿthinkÿweÿ

      7ÿÿÿhadÿsomeÿmiscommunicationÿbetweenÿwhatÿIÿwasÿthinkingÿ

      8ÿÿÿofÿwhenÿIÿsaidÿpersonÿofÿcolorÿandÿwhatÿ--ÿapparentlyÿ

      9ÿÿÿwhatÿyouÿwereÿthinking,ÿandÿthat'sÿmyÿbad,ÿIÿshouldÿ

     10ÿÿÿhaveÿdefinedÿit.ÿÿButÿforÿtheÿfourÿseatsÿaroundÿVinnyÿ

     11ÿÿÿthatÿareÿanÿangle,ÿthatÿareÿangled,ÿandÿIÿguessÿthatÿ

     12ÿÿÿwouldÿbeÿShafiqa,ÿVinny,ÿBrynn,ÿwereÿthoseÿthreeÿ

     13ÿÿÿstudentsÿstudentsÿwithÿskinÿthatÿwasÿdarkerÿthanÿ

     14ÿÿÿcaucasian?ÿÿ

     15ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿObjectionÿtoÿform.ÿÿ

     16ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿBrynnÿdoesÿnotÿhaveÿdarkerÿskin.ÿÿ

     17ÿÿÿ                  Alsoÿthereÿisÿotherÿstudents,ÿIsaacÿ

     18ÿÿÿDillard,ÿwhoÿwasÿupÿfront,ÿandÿotherÿstudentsÿwhoÿmayÿ

     19ÿÿÿhaveÿslightlyÿnoncaucasianÿskinÿthatÿwereÿinÿotherÿ

     20ÿÿÿspotsÿtoo.ÿÿ

     21ÿÿÿBYÿMS.ÿYOUNG:

     22ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿCanÿyouÿtellÿusÿwhoÿthoseÿwere?ÿÿ

     23ÿÿÿ        AÿÿÿÿÿÿÿChureen,ÿAnthony.ÿÿ

     24ÿÿÿ        QÿÿÿÿÿÿÿAnyoneÿelse?ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿNotÿthatÿIÿrecall.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 12 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  22
 ÿ
 ÿ
      1ÿÿÿ                  Goÿahead.ÿÿ

      2ÿÿÿ        AÿÿÿÿÿÿÿVincentÿmadeÿaÿcommentÿaboutÿit.ÿÿThatÿ

      3ÿÿÿisÿtheÿonlyÿthing.ÿÿ

      4ÿÿÿBYÿMS.ÿYOUNG:

      5ÿÿÿ        QÿÿÿÿÿÿÿAndÿanotherÿstudentÿsaidÿbackÿofÿtheÿ

      6ÿÿÿbus,ÿcorrect?ÿÿ

      7ÿÿÿ        AÿÿÿÿÿÿÿThatÿdoesn'tÿmeanÿheÿwasÿofÿcolor,ÿIÿdoÿ

      8ÿÿÿnotÿknowÿwhoÿsaidÿthat.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿWouldÿitÿmakeÿaÿdifferenceÿifÿtheÿ

     10ÿÿÿstudentÿwasÿwhite?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿWell,ÿyouÿjustÿsaidÿtwoÿstudentsÿofÿ

     12ÿÿÿcolorÿperceivedÿit,ÿandÿthatÿisÿnotÿaÿtrueÿstatement.ÿÿ

     13ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿLetÿmeÿrephraseÿit,ÿthen.ÿÿIt'sÿ

     14ÿÿÿtwoÿstudentsÿinÿthatÿclassÿindicatedÿtoÿyouÿthatÿtheyÿ

     15ÿÿÿperceivedÿthatÿtheÿstudentsÿofÿcolorÿwereÿgroupedÿ

     16ÿÿÿtogetherÿinÿtheÿback,ÿcorrect?ÿÿ

     17ÿÿÿ        AÿÿÿÿÿÿÿOneÿstudentÿmadeÿaÿcomment,ÿanotherÿ

     18ÿÿÿstudentÿwentÿalongÿwithÿtheÿjoke.ÿÿ

     19ÿÿÿ        QÿÿÿÿÿÿÿAndÿwhoÿtoldÿyouÿitÿwasÿaÿjoke?ÿÿ

     20ÿÿÿ        AÿÿÿÿÿÿÿTheyÿwereÿlaughing.ÿÿ

     21ÿÿÿ        QÿÿÿÿÿÿÿSoÿthatÿtheÿchangeÿtoÿtheÿ--ÿthisÿ

     22ÿÿÿseatingÿchartÿthatÿyouÿmadeÿwasÿoccasionedÿbyÿ--ÿtheÿ

     23ÿÿÿimmediateÿchangeÿwasÿoccasionedÿbyÿtheÿstudentÿsittingÿ

     24ÿÿÿnextÿtoÿIsaacÿleavingÿtheÿclass.ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 13 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  24
 ÿ
 ÿ
      1ÿÿÿ                  Thisÿroomÿisÿ--ÿisÿ--ÿÿÿ

      2ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿThere'sÿnoÿquestionÿ

      3ÿÿÿ         beforeÿyou.ÿÿ

      4ÿÿÿ                  THEÿWITNESS:ÿÿOkay.ÿÿ

      5ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      6ÿÿÿ         QÿÿÿÿÿÿÿLookingÿatÿ7B,ÿwhichÿisÿtheÿsecondÿpageÿ

      7ÿÿÿofÿExhibitÿA,ÿwhenÿdidÿthisÿseatingÿchartÿgetÿ

      8ÿÿÿimplemented,ÿabout?ÿÿ

      9ÿÿÿ         AÿÿÿÿÿÿÿAÿfewÿweeksÿlater.ÿÿ

     10ÿÿÿ         QÿÿÿÿÿÿÿAndÿhowÿdidÿyouÿdetermineÿthisÿseatingÿ

     11ÿÿÿchart?ÿÿ

     12ÿÿÿ         AÿÿÿÿÿÿÿAgainÿstudents'ÿneeds,ÿwhoÿwouldÿworkÿ

     13ÿÿÿwellÿtogether,ÿwhatÿwouldÿbeÿbestÿfromÿaÿteachingÿ

     14ÿÿÿstandpointÿinÿtermsÿofÿpersonalities,ÿinÿtermsÿofÿ

     15ÿÿÿstudentsÿwhoÿneededÿmoreÿassistance,ÿstudentsÿwhoÿwereÿ

     16ÿÿÿdoingÿwell.ÿÿ

     17ÿÿÿ         QÿÿÿÿÿÿÿAndÿtheÿpageÿmarkedÿ7B,ÿJordanÿisÿnoÿ

     18ÿÿÿlongerÿsittingÿnextÿtoÿIsaac.ÿÿDoÿyouÿrecallÿwhyÿthatÿ

     19ÿÿÿwas?ÿÿ

     20ÿÿÿ                  Theÿ7B?ÿÿ

     21ÿÿÿ         AÿÿÿÿÿÿÿYes.ÿÿ

     22ÿÿÿ                  Almostÿeveryoneÿhasÿaÿnewÿpartner.ÿÿ

     23ÿÿÿBYÿMS.ÿYOUNG:

     24ÿÿÿ         QÿÿÿÿÿÿÿOkay.ÿÿWereÿtheÿseatingÿchartsÿrandom?ÿÿ

     25ÿÿÿ         AÿÿÿÿÿÿÿYes.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 14 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  25
 ÿ
 ÿ
      1ÿÿÿ                   Asideÿfromÿstudentÿneeds.ÿÿ

      2ÿÿÿ        QÿÿÿÿÿÿÿOkay,ÿI'mÿnowÿgoingÿtoÿhaveÿthisÿmarkedÿ

      3ÿÿÿforÿidentification.ÿÿ

      4ÿÿÿ                   (ExhibitÿBÿwasÿmarked.)ÿ

      5ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      6ÿÿÿ        QÿÿÿÿÿÿÿCanÿyouÿidentifyÿ--ÿfirstÿofÿall,ÿareÿ

      7ÿÿÿyouÿfamiliarÿwithÿthisÿdocument?ÿÿ

      8ÿÿÿ        AÿÿÿÿÿÿÿI'dÿlikeÿtoÿreadÿitÿover.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿSure.ÿÿ

     10ÿÿÿ        Aÿÿÿÿÿÿÿ(Reviewsÿdocument).ÿÿ

     11ÿÿÿ                   MR.ÿSPAGNOLI:ÿÿLetÿherÿknowÿwhenÿyou'reÿ

     12ÿÿÿ        ready.ÿÿ

     13ÿÿÿ        AÿÿÿÿÿÿÿOh,ÿI'mÿready.ÿÿ

     14ÿÿÿBYÿMS.ÿYOUNG:

     15ÿÿÿ        QÿÿÿÿÿÿÿOh,ÿsorry.ÿÿ

     16ÿÿÿ                   Doÿyouÿrecognizeÿthisÿdocument?ÿÿ

     17ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿwereÿyouÿtheÿauthorÿofÿthisÿ

     19ÿÿÿdocument?ÿÿ

     20ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     21ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿatÿtheÿveryÿbottomÿitÿsaysÿ

     22ÿÿÿattachedÿareÿfourÿofÿtheÿseatingÿchartsÿthatÿweÿhaveÿ

     23ÿÿÿutilizedÿthusÿfarÿthisÿ--ÿforÿthisÿyear.ÿÿ

     24ÿÿÿ                   Wereÿtheÿfourÿpagesÿthatÿareÿmarkedÿasÿ

     25ÿÿÿExhibitÿAÿtheÿ--ÿwhatÿwasÿattachedÿtoÿthisÿmemo?ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 15 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  29
 ÿ
 ÿ
      1ÿÿÿ         AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

      2ÿÿÿ         QÿÿÿÿÿÿÿDidÿyouÿtakeÿnotesÿfromÿyourÿmeetingÿ

      3ÿÿÿwithÿMissÿCaddick?ÿÿ

      4ÿÿÿ         AÿÿÿÿÿÿÿNo.ÿÿ

      5ÿÿÿ         QÿÿÿÿÿÿÿAndÿhowÿareÿyouÿsoÿsureÿofÿthat?ÿÿ

      6ÿÿÿ         AÿÿÿÿÿÿÿI'mÿnotÿinÿtheÿhabitÿofÿtakingÿnotesÿ

      7ÿÿÿduringÿmeetingsÿwithÿadministrators.ÿÿ

      8ÿÿÿ         QÿÿÿÿÿÿÿOkay.ÿÿHaveÿyouÿever?ÿÿ

      9ÿÿÿ         AÿÿÿÿÿÿÿNo.ÿÿ

     10ÿÿÿ         QÿÿÿÿÿÿÿOkay.ÿÿSoÿonÿNovemberÿ22nd,ÿ2016,ÿanÿ

     11ÿÿÿincidentÿhappenedÿwithÿaÿstudentÿnamedÿIsaac,ÿcorrect?ÿÿ

     12ÿÿÿ         AÿÿÿÿÿÿÿYes.ÿÿ

     13ÿÿÿ         QÿÿÿÿÿÿÿCanÿyouÿtellÿusÿwhatÿhappened?ÿÿ

     14ÿÿÿ         AÿÿÿÿÿÿÿIÿsawÿaÿpuffÿofÿsmokeÿcomeÿoutÿofÿhisÿ

     15ÿÿÿmouth.ÿÿ

     16ÿÿÿ         QÿÿÿÿÿÿÿAndÿwhatÿdidÿyouÿ--ÿwhat,ÿifÿanything,ÿ

     17ÿÿÿdidÿyouÿdoÿinÿreactionÿtoÿthat?ÿÿ

     18ÿÿÿ         AÿÿÿÿÿÿÿIÿcalledÿhimÿintoÿtheÿhallÿtoÿtalkÿtoÿ

     19ÿÿÿhim.ÿÿ

     20ÿÿÿ         QÿÿÿÿÿÿÿUh-huh.ÿÿAndÿwhatÿhappenedÿ--ÿwhatÿwasÿ

     21ÿÿÿsaidÿduringÿyourÿconversation?ÿÿ

     22ÿÿÿ         AÿÿÿÿÿÿÿIÿtoldÿhimÿthatÿthatÿwasÿnotÿallowedÿinÿ

     23ÿÿÿschool,ÿandÿIÿwasn'tÿawareÿofÿtheÿconsequencesÿforÿ

     24ÿÿÿthat,ÿandÿIÿaskedÿhimÿtoÿgoÿtoÿtheÿassistantÿ

     25ÿÿÿprincipals'ÿoffice.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 16 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  31
 ÿ
 ÿ
      1ÿÿÿ        AÿÿÿÿÿÿÿOrÿyouÿcanÿwriteÿitÿonÿaÿpieceÿofÿ

      2ÿÿÿpaper.ÿÿ

      3ÿÿÿ        QÿÿÿÿÿÿÿOkay,ÿjustÿaÿregularÿpieceÿofÿpaperÿandÿ

      4ÿÿÿyouÿwouldÿ--ÿÿÿ

      5ÿÿÿ        AÿÿÿÿÿÿÿYep,ÿanyÿpaper.ÿÿ

      6ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿ

      7ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿMakeÿsureÿsheÿfinishesÿ

      8ÿÿÿ        herÿquestionÿ--ÿÿ

      9ÿÿÿ                  THEÿWITNESS:ÿÿOkay.ÿÿ

     10ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿ--ÿbeforeÿyouÿstartÿyourÿÿ

     11ÿÿÿ        answer.ÿÿYou'reÿdoingÿgood.ÿÿ

     12ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     13ÿÿÿ        QÿÿÿÿÿÿÿInÿorderÿtoÿ--ÿisÿitÿtrueÿthatÿinÿorderÿ

     14ÿÿÿtoÿwriteÿaÿpassÿforÿhimÿwhileÿyouÿwereÿinÿtheÿhallwayÿ

     15ÿÿÿheÿwouldÿhaveÿeitherÿhadÿtoÿhaveÿhisÿagendaÿbookÿwithÿ

     16ÿÿÿhimÿorÿyouÿwouldÿhaveÿhadÿtoÿbringÿaÿpieceÿofÿpaperÿ

     17ÿÿÿandÿaÿpenÿout?ÿÿ

     18ÿÿÿ        AÿÿÿÿÿÿÿIÿ--ÿheÿhadÿhisÿstuffÿwhenÿheÿleft.ÿÿ

     19ÿÿÿ        QÿÿÿÿÿÿÿOkay,ÿbutÿyouÿdon'tÿrememberÿwhetherÿ

     20ÿÿÿyouÿsignedÿhisÿagendaÿbook.ÿÿ

     21ÿÿÿ        AÿÿÿÿÿÿÿIÿdoÿnotÿrecall.ÿÿ

     22ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿSoÿI'mÿpreÿ--ÿdidÿyouÿreturnÿtoÿ

     23ÿÿÿclassÿasÿ--ÿwhenÿIsaacÿwalkedÿaway?ÿÿ

     24ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     25ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿthenÿwhatÿhappened?ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 17 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  32
 ÿ
 ÿ
      1ÿÿÿ        AÿÿÿÿÿÿÿIÿwasÿhelpingÿdifferentÿgroupsÿaroundÿ

      2ÿÿÿtheÿroom,ÿandÿIÿheardÿaÿloudÿnoiseÿcomingÿfromÿtheÿ

      3ÿÿÿgroupÿinÿtheÿcenterÿofÿtheÿroom.ÿÿAndÿIÿwentÿover,ÿandÿ

      4ÿÿÿVincent'sÿphoneÿwasÿon.ÿÿAndÿmakingÿnoise.ÿÿ

      5ÿÿÿ        QÿÿÿÿÿÿÿDoÿyouÿrecallÿwhatÿnoiseÿitÿwasÿmaking?ÿÿ

      6ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿVideoÿorÿmusic.ÿÿ

      7ÿÿÿ        QÿÿÿÿÿÿÿWouldÿstudentsÿeverÿlistenÿtoÿmusicÿinÿ

      8ÿÿÿtheÿclassÿbeforeÿthis?ÿÿ

      9ÿÿÿ        AÿÿÿÿÿÿÿAtÿtimes.ÿÿ

     10ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿWhatÿkindÿofÿtimes?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿOccasionallyÿifÿtheyÿwereÿworkingÿ

     12ÿÿÿindependentlyÿwithÿheadÿphones.ÿÿ

     13ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿPriorÿtoÿthisÿpointÿhadÿanyÿ

     14ÿÿÿstudentÿlistenedÿtoÿmusicÿduringÿyourÿclassÿnotÿinÿ

     15ÿÿÿheadÿphones?ÿÿ

     16ÿÿÿ        AÿÿÿÿÿÿÿNotÿthatÿIÿrecall.ÿÿ

     17ÿÿÿ        QÿÿÿÿÿÿÿGoingÿbackÿtoÿExhibitÿA,ÿcanÿyouÿtellÿ

     18ÿÿÿusÿifÿoneÿofÿthoseÿchartsÿdepictsÿwhereÿstudentsÿwereÿ

     19ÿÿÿsittingÿonÿNovemberÿ22nd?ÿÿ

     20ÿÿÿ        AÿÿÿÿÿÿÿTheÿchartÿlabeledÿ7B.ÿÿ

     21ÿÿÿ        QÿÿÿÿÿÿÿOkay,ÿsoÿVincentÿisÿinÿtheÿsecondÿrow,ÿ

     22ÿÿÿsecondÿfromÿtheÿleft,ÿcorrect?ÿÿ

     23ÿÿÿ        AÿÿÿÿÿÿÿThisÿwasÿtheÿseatingÿchartÿatÿthatÿtimeÿ

     24ÿÿÿbutÿtheyÿwereÿ--ÿtheyÿmovedÿaroundÿtoÿbeÿwithÿtheirÿ

     25ÿÿÿgroup.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 18 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  34
 ÿ
 ÿ
      1ÿÿÿmiddleÿrow?ÿÿ

      2ÿÿÿ        Aÿÿÿÿÿÿÿ(Nodsÿhead).ÿÿYes.ÿÿ

      3ÿÿÿ        QÿÿÿÿÿÿÿWhenÿyouÿheardÿtheÿmusicÿorÿtheÿvideo,ÿ

      4ÿÿÿdidÿyouÿsayÿanythingÿtoÿVinny?ÿÿ

      5ÿÿÿ        AÿÿÿÿÿÿÿIÿwalkedÿoverÿtoÿhisÿgroup,ÿandÿIÿaskedÿ

      6ÿÿÿhimÿtoÿturnÿitÿoff.ÿÿ

      7ÿÿÿ        QÿÿÿÿÿÿÿAndÿheÿsaidÿwhat?ÿÿ

      8ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿDidÿthatÿsurpriseÿyou?ÿÿ

     10ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     11ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿthenÿrepeatÿyourÿrequest?ÿÿ

     12ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     13ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿdidÿheÿanswerÿnoÿonceÿagain?ÿÿ

     14ÿÿÿ        AÿÿÿÿÿÿÿCorrect.ÿÿ

     15ÿÿÿ        QÿÿÿÿÿÿÿAndÿthenÿwhatÿdidÿyouÿsay?ÿÿ

     16ÿÿÿ        AÿÿÿÿÿÿÿIÿsaidÿifÿyou'reÿnotÿgoingÿtoÿturnÿitÿ

     17ÿÿÿoff,ÿI'mÿgoingÿtoÿhaveÿtoÿaskÿyouÿtoÿleave.ÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿAndÿdidÿheÿreply?ÿÿ

     19ÿÿÿ        AÿÿÿÿÿÿÿHeÿrepeatedÿthatÿbackÿinÿaÿmockingÿ

     20ÿÿÿvoice.ÿÿ

     21ÿÿÿ        QÿÿÿÿÿÿÿRepeatedÿbackÿwhatÿyouÿsaid.ÿÿ

     22ÿÿÿ        AÿÿÿÿÿÿÿCorrect.ÿÿ

     23ÿÿÿ        QÿÿÿÿÿÿÿDidÿthatÿsurpriseÿyou?ÿÿ

     24ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     25ÿÿÿ        QÿÿÿÿÿÿÿWhy?ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 19 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  35
 ÿ
 ÿ
      1ÿÿÿ          AÿÿÿÿÿÿÿJustÿthatÿheÿwasÿsayingÿitÿinÿsuchÿaÿ

      2ÿÿÿtone.ÿÿ

      3ÿÿÿ          QÿÿÿÿÿÿÿHadÿyouÿeverÿheardÿthatÿtoneÿfromÿVinnyÿ

      4ÿÿÿbefore?ÿÿ

      5ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

      6ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿhaveÿanyÿclueÿasÿtoÿwhyÿheÿwasÿ

      7ÿÿÿspeakingÿtoÿyouÿlikeÿthat?ÿÿ

      8ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

      9ÿÿÿ          QÿÿÿÿÿÿÿWhatÿhappenedÿnext?ÿÿ

     10ÿÿÿ          AÿÿÿÿÿÿÿHeÿpackedÿupÿhisÿstuff,ÿandÿasÿheÿwasÿ

     11ÿÿÿpackingÿupÿheÿlookedÿatÿmeÿandÿcalledÿmeÿaÿfuckingÿ

     12ÿÿÿracist.ÿÿ

     13ÿÿÿ          QÿÿÿÿÿÿÿAndÿthenÿwhatÿhappened?ÿÿ

     14ÿÿÿ          AÿÿÿÿÿÿÿIÿwentÿinÿtheÿhallÿandÿsawÿtheÿ

     15ÿÿÿparaprofessionalÿandÿaskedÿherÿtoÿescortÿhimÿtoÿtheÿ

     16ÿÿÿoffice.ÿÿ

     17ÿÿÿ          QÿÿÿÿÿÿÿAndÿwhenÿyouÿsayÿtheÿoffice,ÿwhatÿ

     18ÿÿÿofficeÿdidÿyouÿmean?ÿÿ

     19ÿÿÿ          AÿÿÿÿÿÿÿAssistantÿprincipal.ÿÿ

     20ÿÿÿ          QÿÿÿÿÿÿÿAndÿthatÿwasÿMissÿCaddick?ÿÿ

     21ÿÿÿ          AÿÿÿÿÿÿÿAndÿMr.ÿKasson.ÿÿ

     22ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAreÿtheyÿbothÿassistantÿ

     23ÿÿÿprincipalsÿforÿtheÿseniorÿclass?ÿÿ

     24ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿObjectÿtoÿform.ÿÿCanÿyouÿ

     25ÿÿÿ          specifyÿtheÿtimeÿperiodÿyou'reÿtalkingÿabout?ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 20 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  37
 ÿ
 ÿ
      1ÿÿÿ        forÿtheÿrecordÿMr.ÿKassonÿofÿcourseÿisÿnowÿ

      2ÿÿÿ        principal.ÿÿ

      3ÿÿÿ                  MS.ÿYOUNG:ÿÿRight,ÿcorrect.ÿÿ

      4ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      5ÿÿÿ        QÿÿÿÿÿÿÿSoÿwhenÿyouÿinstructedÿIsaacÿtoÿgoÿtoÿ

      6ÿÿÿtheÿoffice,ÿyouÿmeantÿtheÿofficeÿthatÿhadÿ--ÿthatÿ

      7ÿÿÿcontainsÿbothÿMr.ÿKassonÿandÿMissÿCaddick'sÿ--ÿÿ

      8ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

      9ÿÿÿ        Qÿÿÿÿÿÿÿ--ÿoffices,ÿokay.ÿÿ

     10ÿÿÿ                  AndÿtheÿsameÿwithÿVincent?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿÿ

     12ÿÿÿ        QÿÿÿÿÿÿÿHowÿlongÿwasÿitÿbetweenÿyouÿspeakingÿtoÿ

     13ÿÿÿIsaacÿandÿsendingÿhimÿtoÿtheÿofficeÿandÿtheÿpointÿ

     14ÿÿÿwhereÿyouÿheardÿVinny'sÿmusic?ÿÿ

     15ÿÿÿ        Aÿÿÿÿÿÿÿ10ÿtoÿ15ÿminutes.ÿÿ

     16ÿÿÿ                  (ExhibitÿCÿwasÿmarked.)ÿÿÿ

     17ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿI'mÿhandingÿyouÿaÿtwo-pageÿdocumentÿ

     19ÿÿÿmarkedÿasÿExhibitÿC.ÿÿIÿaskÿyouÿtoÿlookÿatÿit.ÿÿTheÿ

     20ÿÿÿtitleÿatÿtheÿtopÿisÿassistantÿprincipals'ÿofficeÿ

     21ÿÿÿstudentÿsign-inÿsheet.ÿÿ

     22ÿÿÿ                  Haveÿyouÿ--ÿonÿtheÿsecondÿpageÿappearsÿ

     23ÿÿÿtoÿbeÿaÿstudentÿsummaryÿorÿschedule,ÿwhichÿIÿdon'tÿ

     24ÿÿÿknowÿwhy,ÿIÿthinkÿitÿ--ÿweÿprobablyÿgotÿthisÿattachedÿ

     25ÿÿÿtogether.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 21 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  41
 ÿ
 ÿ
      1ÿÿÿ                  (Ms.ÿYoungÿconferredÿwithÿMr.ÿCotter.)ÿ

      2ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿFinishÿyourÿanswer.ÿÿ

      3ÿÿÿ        AÿÿÿÿÿÿÿWhenÿIÿamÿnotÿteachingÿIÿamÿoftenÿinÿ

      4ÿÿÿtheÿhalls,ÿandÿIÿhaveÿnotÿwitnessedÿstudentsÿbeingÿ

      5ÿÿÿaskedÿwhereÿthey'reÿgoing.ÿÿ

      6ÿÿÿBYÿMS.ÿYOUNG:

      7ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿsendÿIsaacÿtoÿtheÿofficeÿwithÿ

      8ÿÿÿanÿaide?ÿÿ

      9ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

     10ÿÿÿ        QÿÿÿÿÿÿÿWhyÿnot?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿIÿdidÿnotÿseeÿherÿthereÿatÿtheÿtime.ÿÿ

     12ÿÿÿ        QÿÿÿÿÿÿÿIfÿyouÿhadÿnotÿseenÿanÿaideÿinÿtheÿ

     13ÿÿÿhallwayÿwithÿVinny,ÿwhatÿwouldÿyouÿhaveÿdone?ÿÿ

     14ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿknow,ÿbecauseÿsheÿwasÿthere.ÿÿ

     15ÿÿÿ        QÿÿÿÿÿÿÿWell,ÿyouÿdidn'tÿsendÿIsaacÿwithÿanÿ

     16ÿÿÿaideÿbecauseÿthereÿwasÿnoÿaideÿinÿtheÿhallway,ÿ

     17ÿÿÿcorrect?ÿÿ

     18ÿÿÿ        AÿÿÿÿÿÿÿCorrect.ÿÿ

     19ÿÿÿ        QÿÿÿÿÿÿÿSoÿifÿthereÿwasÿnoÿaideÿinÿtheÿhallwayÿ

     20ÿÿÿwhenÿyouÿwereÿspeakingÿtoÿVinny,ÿwhyÿwouldn'tÿyouÿhaveÿ

     21ÿÿÿdoneÿtheÿsameÿthingÿyouÿdidÿwithÿIsaac?ÿÿ

     22ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿObjection.ÿÿAskedÿandÿ

     23ÿÿÿ        answered.ÿÿ

     24ÿÿÿ                  Goÿaheadÿandÿanswerÿitÿagain.ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿThereÿwasn'tÿoneÿthereÿsoÿIÿdidn'tÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 22 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  42
 ÿ
 ÿ
      1ÿÿÿthinkÿaboutÿwhatÿIÿwouldÿdo.ÿÿ

      2ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      3ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿthinkÿaboutÿwhatÿyouÿwouldÿdoÿ

      4ÿÿÿwithÿIsaacÿwhenÿthereÿwasÿnoÿaideÿinÿtheÿhall?ÿÿ

      5ÿÿÿ        AÿÿÿÿÿÿÿIÿwouldÿgoÿtoÿtheÿofficeÿandÿcheckÿ

      6ÿÿÿafterÿclassÿtoÿmakeÿsureÿheÿmadeÿitÿthere.ÿÿ

      7ÿÿÿ        QÿÿÿÿÿÿÿAndÿdidÿyou?ÿÿ

      8ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿnoticeÿwhatÿtimeÿheÿsignedÿinÿ

     10ÿÿÿwhenÿyouÿwentÿandÿchecked?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

     12ÿÿÿ        QÿÿÿÿÿÿÿYouÿcalledÿMrs.ÿSperoÿonÿNovemberÿ22ndÿ

     13ÿÿÿtoÿdiscussÿwhatÿhappenedÿinÿclass,ÿcorrect?ÿÿ

     14ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     15ÿÿÿ        QÿÿÿÿÿÿÿCanÿyouÿtellÿusÿaboutÿthatÿ

     16ÿÿÿconversation?ÿÿ

     17ÿÿÿ        AÿÿÿÿÿÿÿItÿwasÿaÿveryÿpoorÿconnection.ÿÿ

     18ÿÿÿ                  Iÿtoldÿherÿwhatÿhadÿhappenedÿinÿclass.ÿÿ

     19ÿÿÿAndÿsheÿlistened.ÿÿItÿwasÿfineÿconversationÿwithÿaÿ

     20ÿÿÿparent,ÿandÿatÿtheÿendÿsheÿmentionedÿsomethingÿaboutÿ

     21ÿÿÿmeÿsayingÿtheÿNÿword.ÿÿIÿassuredÿherÿIÿwouldÿneverÿsayÿ

     22ÿÿÿthatÿandÿthatÿdidÿnotÿhappen.ÿÿ

     23ÿÿÿ                  Andÿthatÿwasÿtheÿendÿofÿtheÿ

     24ÿÿÿconversation.ÿÿ

     25ÿÿÿ        QÿÿÿÿÿÿÿAndÿactuallyÿyouÿtestifiedÿatÿtheÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 23 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  43
 ÿ
 ÿ
      1ÿÿÿsuperintendent'sÿhearingÿthatÿMissÿSperoÿtoldÿyouÿthatÿ

      2ÿÿÿVinnyÿclaimedÿyouÿsaidÿfuckingÿnigger,ÿcorrect?ÿÿ

      3ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

      4ÿÿÿ        QÿÿÿÿÿÿÿNiggers.ÿÿ

      5ÿÿÿ                  Whatÿwasÿyourÿreactionÿwhenÿyouÿheardÿ

      6ÿÿÿthatÿVinnyÿhadÿclaimedÿthatÿyouÿsaidÿthat?ÿÿ

      7ÿÿÿ        AÿÿÿÿÿÿÿVeryÿtakenÿaback.ÿÿ

      8ÿÿÿ                  Iÿwouldÿneverÿsayÿthat.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿDidÿyouÿtalkÿtoÿanyoneÿatÿtheÿ

     10ÿÿÿdistrictÿaboutÿtheÿfactÿthatÿVinnyÿhadÿtoldÿthisÿtoÿ

     11ÿÿÿhisÿmotherÿandÿhisÿmotherÿcommunicatedÿitÿtoÿyou?ÿÿ

     12ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     13ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿObjection,ÿatÿwhatÿpointÿ

     14ÿÿÿ        inÿtime?ÿÿ

     15ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     16ÿÿÿ        QÿÿÿÿÿÿÿOkay,ÿatÿanyÿpointÿinÿtimeÿdidÿyouÿtalkÿ

     17ÿÿÿtoÿsomeoneÿatÿtheÿdistrict,ÿanyoneÿatÿtheÿdistrict,ÿ

     18ÿÿÿaboutÿtheÿclaimÿthatÿyouÿhadÿusedÿthatÿracialÿterm?ÿÿ

     19ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     20ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿWhen?ÿÿ

     21ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     22ÿÿÿ        QÿÿÿÿÿÿÿYouÿdon'tÿrecallÿifÿ--ÿhowÿ--ÿhowÿcloseÿ

     23ÿÿÿinÿtimeÿtoÿactuallyÿbeingÿtoldÿthatÿVinnyÿwasÿallegingÿ

     24ÿÿÿthisÿdidÿyouÿspeakÿtoÿsomeone?ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿByÿtheÿendÿofÿtheÿday.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 24 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  49
 ÿ
 ÿ
      1ÿÿÿ        Novemberÿ22ÿforÿMissÿCaddick,ÿtheyÿdon'tÿexistÿ

      2ÿÿÿ        asÿfarÿasÿIÿknow.ÿÿ

      3ÿÿÿ                  MS.ÿYOUNG:ÿÿWell,ÿIÿwouldÿstillÿaskÿ

      4ÿÿÿ        thatÿtheÿcourtÿreporterÿindexÿthatÿrequest.ÿÿ

      5ÿÿÿBYÿMS.ÿYOUNG:

      6ÿÿÿ        QÿÿÿÿÿÿÿWhatÿdidÿMrs.ÿCaddickÿsayÿtoÿyouÿinÿtheÿ

      7ÿÿÿfirstÿmeetingÿyouÿhadÿwithÿherÿonÿNovemberÿ22nd?ÿÿ

      8ÿÿÿ        AÿÿÿÿÿÿÿToÿcallÿtheirÿparents.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿDidÿsheÿsayÿanythingÿelse?ÿÿ

     10ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     11ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿWhenÿyouÿwentÿbackÿtoÿspeakÿtoÿ

     12ÿÿÿMissÿCaddickÿforÿtheÿsecondÿtimeÿthatÿday,ÿsubsequentÿ

     13ÿÿÿtoÿyourÿphoneÿcallÿwithÿMissÿSpero,ÿwhatÿdidÿsheÿsay?ÿÿ

     14ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     15ÿÿÿ        QÿÿÿÿÿÿÿDoÿyouÿrecallÿaboutÿhowÿlongÿyouÿspokeÿ

     16ÿÿÿtoÿher?ÿÿ

     17ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿDidÿyouÿtellÿanyoneÿelseÿaboutÿ

     19ÿÿÿwhatÿMissÿSperoÿhadÿtoldÿyouÿthatÿVinnyÿwasÿclaimingÿ

     20ÿÿÿyouÿsaid?ÿÿ

     21ÿÿÿ        AÿÿÿÿÿÿÿIÿtoldÿmyÿhusband.ÿÿ

     22ÿÿÿ        QÿÿÿÿÿÿÿAnyoneÿelseÿatÿtheÿschoolÿdistrict?ÿÿ

     23ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

     24ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿtellÿanyoneÿfromÿtheÿunion?ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 25 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  52
 ÿ
 ÿ
      1ÿÿÿNovemberÿ22ndÿwithÿMissÿ--ÿwithÿMissÿCaddickÿagainÿonÿ

      2ÿÿÿNovemberÿ28th?ÿÿ

      3ÿÿÿ        AÿÿÿÿÿÿÿIÿdoÿnotÿrecall.ÿÿ

      4ÿÿÿ                  MS.ÿYOUNG:ÿÿLetÿmeÿjustÿhaveÿthisÿ

      5ÿÿÿ        documentÿmarkedÿforÿidentification.ÿÿ

      6ÿÿÿ                  (ExhibitÿDÿwasÿmarked.)ÿÿ

      7ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      8ÿÿÿ        QÿÿÿÿÿÿÿI'mÿshowingÿyouÿwhat'sÿbeenÿmarkedÿasÿ

      9ÿÿÿExhibitÿD,ÿandÿI'llÿgiveÿyouÿaÿmomentÿtoÿlookÿatÿit.ÿÿ

     10ÿÿÿ        Aÿÿÿÿÿÿÿ(Reviewsÿdocument).ÿÿ

     11ÿÿÿ                  CanÿIÿgoÿbackÿtoÿsomethingÿforÿaÿ

     12ÿÿÿmoment?ÿÿ'CauseÿIÿthinkÿthatÿIÿhaveÿmyÿdatesÿwrong.ÿÿ

     13ÿÿÿ                  Iÿstoppedÿinÿandÿtalkedÿtoÿherÿafterÿ

     14ÿÿÿschoolÿonÿDecemberÿ1st.ÿÿIÿamÿnotÿsureÿatÿwhatÿpointÿIÿ

     15ÿÿÿtoldÿherÿaboutÿtheÿcommentÿthatÿhisÿmotherÿmadeÿonÿtheÿ

     16ÿÿÿphone.ÿÿI'mÿthinkingÿaboutÿstoppingÿinÿafterÿschoolÿ

     17ÿÿÿnow,ÿandÿtheÿ1stÿwasÿwhenÿtheÿthreatsÿhappenedÿwithinÿ

     18ÿÿÿtheÿclassroom,ÿandÿthat'sÿwhenÿIÿstoppedÿbackÿinÿtoÿ

     19ÿÿÿseeÿher.ÿÿAndÿsheÿtoldÿmeÿtoÿwriteÿupÿtheÿthing,ÿandÿIÿ

     20ÿÿÿemailedÿitÿtoÿher.ÿÿI'mÿnotÿpositiveÿofÿtheÿtimeÿwhenÿ

     21ÿÿÿIÿtoldÿherÿaboutÿtheÿ--ÿwhatÿhisÿmomÿsaidÿonÿtheÿ

     22ÿÿÿphone.ÿÿ

     23ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     24ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿButÿitÿcouldÿhaveÿbeenÿonÿ

     25ÿÿÿNovemberÿ22nd?ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 26 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  53
 ÿ
 ÿ
      1ÿÿÿ         AÿÿÿÿÿÿÿIÿdon'tÿknow.ÿÿIÿdon'tÿknow.ÿÿI'mÿ

      2ÿÿÿthinkingÿofÿourÿafter-schoolÿ--ÿquickÿafter-schoolÿ

      3ÿÿÿmeetingÿbutÿthatÿwasÿonÿtheÿ1st.ÿÿ

      4ÿÿÿ         QÿÿÿÿÿÿÿOkay.ÿÿYouÿhadÿaÿmeetingÿwithÿMissÿ

      5ÿÿÿCaddickÿonÿNovemberÿ28th.ÿÿ

      6ÿÿÿ         AÿÿÿÿÿÿÿThisÿisÿwhatÿI'mÿlookingÿatÿnow?ÿÿ

      7ÿÿÿ         QÿÿÿÿÿÿÿWell,ÿI'mÿaskingÿyou,ÿbeforeÿyouÿlookÿ

      8ÿÿÿatÿthat,ÿdoÿyouÿrecall?ÿÿ

      9ÿÿÿ         AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿIÿdon'tÿhaveÿnotesÿofÿ

     10ÿÿÿwhatÿdaysÿweÿmet.ÿÿ

     11ÿÿÿ         QÿÿÿÿÿÿÿOkay.ÿÿI'llÿaskÿyouÿtoÿlookÿatÿ

     12ÿÿÿExhibitÿD.ÿÿ

     13ÿÿÿ         AÿÿÿÿÿÿÿCanÿIÿaskÿyouÿtoÿclarifyÿwhatÿitÿmightÿ

     14ÿÿÿsay?ÿÿ

     15ÿÿÿ         QÿÿÿÿÿÿÿIÿdon'tÿknowÿifÿI'llÿbeÿableÿtoÿanswerÿ

     16ÿÿÿyou,ÿbut.ÿÿ

     17ÿÿÿ         AÿÿÿÿÿÿÿAfterÿthisÿline?ÿÿ

     18ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿI'mÿgoingÿtoÿobjectÿtoÿ

     19ÿÿÿ         counselÿeffectivelyÿtestifyingÿasÿtoÿwhatÿtheÿ

     20ÿÿÿ         documentÿsays.ÿÿ

     21ÿÿÿ                  THEÿWITNESS:ÿÿOkay.ÿÿ

     22ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿIfÿyouÿcan'tÿreadÿit,ÿ

     23ÿÿÿ         youÿcan'tÿreadÿit.ÿÿ

     24ÿÿÿ                  THEÿWITNESS:ÿÿIfÿIÿcan'tÿreadÿitÿIÿ

     25ÿÿÿ         can'tÿreadÿit,ÿokay.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 27 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  64
 ÿ
 ÿ
      1ÿÿÿwasÿplacedÿonÿprobationÿforÿseniorÿactivitiesÿ

      2ÿÿÿsubsequentÿtoÿNovemberÿ22nd?ÿÿ

      3ÿÿÿ          AÿÿÿÿÿÿÿYes.ÿÿ

      4ÿÿÿ          QÿÿÿÿÿÿÿDoÿyouÿrecallÿwhoÿtoldÿyou?ÿÿ

      5ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

      6ÿÿÿ          QÿÿÿÿÿÿÿDoÿyouÿrecallÿwhenÿtheyÿtoldÿyou?ÿÿ

      7ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

      8ÿÿÿ          QÿÿÿÿÿÿÿSoÿonÿDecemberÿ1st,ÿ2016,ÿyou'veÿ

      9ÿÿÿallegedÿthatÿVinnyÿmadeÿsomeÿstatementsÿinÿclass.ÿÿCanÿ

     10ÿÿÿyouÿtellÿusÿwhatÿwasÿhappeningÿinÿtheÿclassroomÿatÿtheÿ

     11ÿÿÿtimeÿthatÿyouÿallegeÿVinnyÿmadeÿcertainÿstatements?ÿÿ

     12ÿÿÿ          AÿÿÿÿÿÿÿIÿwasÿpassingÿoutÿpapersÿatÿtheÿfrontÿ

     13ÿÿÿofÿtheÿrow,ÿandÿheÿsaidÿmyÿstreetÿname.ÿÿ

     14ÿÿÿ          QÿÿÿÿÿÿÿWhatÿwordsÿwereÿtheÿexactÿthingsÿheÿ

     15ÿÿÿsaid?ÿÿ

     16ÿÿÿ          AÿÿÿÿÿÿÿDrexel.ÿÿ

     17ÿÿÿ          QÿÿÿÿÿÿÿAndÿwereÿotherÿstudentsÿspeaking?ÿÿ

     18ÿÿÿ          AÿÿÿÿÿÿÿYes.ÿÿ

     19ÿÿÿ          QÿÿÿÿÿÿÿSoÿitÿwasÿgroupÿworkÿtime,ÿisÿthat?ÿÿ

     20ÿÿÿ          AÿÿÿÿÿÿÿNotÿatÿthatÿpoint;ÿIÿwasÿpassingÿoutÿ

     21ÿÿÿtheÿpapers.ÿÿ

     22ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿaskÿVinnyÿwhatÿheÿmeant?ÿÿ

     23ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

     24ÿÿÿ          QÿÿÿÿÿÿÿWhy?ÿÿ

     25ÿÿÿ          AÿÿÿÿÿÿÿIÿwasÿtryingÿtoÿrunÿtheÿclass.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 28 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  65
 ÿ
 ÿ
      1ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿWhatÿelseÿdidÿheÿsay?ÿÿ

      2ÿÿÿ          AÿÿÿÿÿÿÿTheÿfirstÿandÿmiddleÿnameÿofÿmyÿ

      3ÿÿÿhusband,ÿMaxwellÿLawrence.ÿÿ

      4ÿÿÿ          QÿÿÿÿÿÿÿThereÿareÿtwoÿstudentsÿinÿtheÿclassÿ

      5ÿÿÿnamedÿMaxwell,ÿcorrect?ÿÿ

      6ÿÿÿ          AÿÿÿÿÿÿÿIÿdon'tÿthinkÿbothÿofÿthemÿtheirÿlegalÿ

      7ÿÿÿnameÿisÿMaxwell.ÿÿThere'sÿ--ÿtheyÿbothÿwentÿbyÿMax.ÿÿ

      8ÿÿÿ          QÿÿÿÿÿÿÿOkay.ÿÿAndÿdoÿyouÿknowÿwhatÿbothÿofÿ

      9ÿÿÿtheirÿmiddleÿnamesÿare?ÿÿ

     10ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

     11ÿÿÿ          QÿÿÿÿÿÿÿHowÿsoonÿafterÿtheÿDrexelÿcommentÿdidÿ

     12ÿÿÿVinnyÿsayÿMaxwellÿLawrence?ÿÿ

     13ÿÿÿ          AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     14ÿÿÿ          QÿÿÿÿÿÿÿAndÿwasÿthereÿanotherÿcomment?ÿÿ

     15ÿÿÿ          AÿÿÿÿÿÿÿTowardsÿtheÿendÿofÿclassÿtwoÿstudentsÿ

     16ÿÿÿwhoÿwereÿworkingÿtogether,ÿVincentÿandÿanotherÿ

     17ÿÿÿstudent,ÿwereÿlaughingÿaboutÿhowÿfunnyÿsomethingÿwouldÿ

     18ÿÿÿbe,ÿandÿthenÿtheyÿsaidÿmyÿhouseÿnumber,ÿfourÿtwoÿoÿ

     19ÿÿÿfive.ÿÿ

     20ÿÿÿ          QÿÿÿÿÿÿÿAndÿdidÿyouÿaskÿVinnyÿaboutÿtheÿ--ÿyourÿ

     21ÿÿÿhusband'sÿnameÿcomment?ÿÿ

     22ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

     23ÿÿÿ          QÿÿÿÿÿÿÿAndÿdidÿyouÿaskÿhimÿaboutÿtheÿfourÿtwoÿ

     24ÿÿÿoÿfive?ÿÿ

     25ÿÿÿ          AÿÿÿÿÿÿÿNo.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 29 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  67
 ÿ
 ÿ
      1ÿÿÿ          QÿÿÿÿÿÿÿSoÿisÿthereÿanyÿotherÿwayÿthatÿaÿ

      2ÿÿÿstudentÿwouldÿknowÿyourÿhusband'sÿfirstÿandÿmiddleÿ

      3ÿÿÿname?ÿÿ

      4ÿÿÿ                  MR.ÿSPAGNOLI:ÿÿObjection.ÿÿ

      5ÿÿÿ          AÿÿÿÿÿÿÿIÿwouldn'tÿbeÿawareÿofÿthat.ÿÿ

      6ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

      7ÿÿÿ          QÿÿÿÿÿÿÿDoÿyouÿknowÿifÿonÿtheÿdeedÿtoÿyourÿ

      8ÿÿÿhouseÿhisÿfullÿnameÿisÿwrittenÿout?ÿÿ

      9ÿÿÿ          AÿÿÿÿÿÿÿIÿdon'tÿknow.ÿÿ

     10ÿÿÿ          QÿÿÿÿÿÿÿVinnyÿwasn'tÿyellingÿwhenÿheÿallegedlyÿ

     11ÿÿÿmadeÿtheseÿcomments,ÿwasÿhe?ÿÿ

     12ÿÿÿ          AÿÿÿÿÿÿÿTalkingÿloudÿenoughÿforÿmeÿtoÿhear.ÿÿ

     13ÿÿÿ          QÿÿÿÿÿÿÿWouldÿyouÿsayÿitÿwasÿinÿaÿnormalÿvoice?ÿÿ

     14ÿÿÿ          AÿÿÿÿÿÿÿLittleÿlouder.ÿÿ

     15ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿtestifyÿatÿtheÿsuperintendent'sÿ

     16ÿÿÿhearingÿthatÿVinnyÿsaidÿitÿinÿaÿnormalÿvoice?ÿÿ

     17ÿÿÿ          AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     18ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿaskÿVinnyÿaboutÿtheseÿcomments?ÿÿ

     19ÿÿÿ          AÿÿÿÿÿÿÿNotÿspecificallyÿaboutÿtheÿcomments,ÿ

     20ÿÿÿno.ÿÿ

     21ÿÿÿ          QÿÿÿÿÿÿÿWhyÿnot?ÿÿ

     22ÿÿÿ          AÿÿÿÿÿÿÿIÿfeltÿthatÿtheyÿshouldÿbeÿrunÿbyÿ

     23ÿÿÿadministrationÿfirst.ÿÿ

     24ÿÿÿ          QÿÿÿÿÿÿÿDidÿyouÿspeakÿtoÿVinnyÿafterÿclassÿthatÿ

     25ÿÿÿday?ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 30 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  68
 ÿ
 ÿ
      1ÿÿÿ        AÿÿÿÿÿÿÿAsÿstudentsÿwereÿpackingÿup,ÿyes.ÿÿ

      2ÿÿÿ        QÿÿÿÿÿÿÿAndÿwhatÿdidÿyouÿsayÿtoÿhim?ÿÿ

      3ÿÿÿ        AÿÿÿÿÿÿÿIsÿsomethingÿbotheringÿyou.ÿÿ

      4ÿÿÿ        QÿÿÿÿÿÿÿAndÿwhatÿwasÿhisÿresponse,ÿifÿany?ÿÿ

      5ÿÿÿ        AÿÿÿÿÿÿÿTheÿwayÿtheÿschoolÿhandlesÿstuff.ÿÿ

      6ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿaskÿhimÿwhatÿheÿmeantÿbyÿthat?ÿÿ

      7ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

      8ÿÿÿ        QÿÿÿÿÿÿÿWhy?ÿÿ

      9ÿÿÿ        AÿÿÿÿÿÿÿI'mÿnotÿinÿchargeÿofÿwhatÿtheÿschoolÿ

     10ÿÿÿdoes,ÿsoÿit'sÿnotÿmyÿplace.ÿÿ

     11ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿofferÿVinnyÿanyÿsuggestionsÿonÿ

     12ÿÿÿhowÿtoÿdealÿwithÿwhatÿheÿwasÿupsetÿabout?ÿÿ

     13ÿÿÿ        AÿÿÿÿÿÿÿHeÿwasn'tÿaskingÿforÿany.ÿÿ

     14ÿÿÿ        QÿÿÿÿÿÿÿThatÿwasn'tÿmyÿquestion.ÿÿIÿsaidÿdidÿ

     15ÿÿÿyouÿofferÿanyÿsuggestionsÿtoÿVinnyÿaboutÿhowÿtoÿhandleÿ

     16ÿÿÿwhatÿheÿwasÿupsetÿabout?ÿÿ

     17ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿAtÿsomeÿpointÿdidÿyouÿreportÿwhatÿ

     19ÿÿÿhappenedÿonÿDecemberÿ1stÿtoÿanyoneÿinÿadministration?ÿÿ

     20ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     21ÿÿÿ        QÿÿÿÿÿÿÿAndÿwhoÿwasÿthat?ÿÿ

     22ÿÿÿ        AÿÿÿÿÿÿÿDebÿCaddick.ÿÿ

     23ÿÿÿ        QÿÿÿÿÿÿÿAndÿdidÿyouÿdiscussÿitÿwithÿherÿthatÿ

     24ÿÿÿday,ÿDecemberÿ1st?ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 31 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  69
 ÿ
 ÿ
      1ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿwhatÿdidÿyouÿspeakÿabout?ÿÿ

      2ÿÿÿ        AÿÿÿÿÿÿÿThatÿheÿhadÿmadeÿtheseÿcommentsÿinÿ

      3ÿÿÿclassÿandÿIÿwasÿuncomfortable.ÿÿ

      4ÿÿÿ        QÿÿÿÿÿÿÿAndÿwhatÿdidÿsheÿsay?ÿÿ

      5ÿÿÿ        AÿÿÿÿÿÿÿSheÿtoldÿmeÿthatÿsheÿhadÿmetÿwithÿhimÿ

      6ÿÿÿthatÿmorningÿconcerningÿtheÿwrite-upÿfromÿ

      7ÿÿÿNovemberÿ22nd.ÿÿ

      8ÿÿÿ        QÿÿÿÿÿÿÿWhatÿelseÿdidÿsheÿsay?ÿÿ

      9ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     10ÿÿÿ        QÿÿÿÿÿÿÿDoÿyouÿrecallÿifÿyouÿandÿMissÿCaddickÿ

     11ÿÿÿtalkedÿaboutÿwhetherÿVinnyÿneedsÿtheÿFoundationsÿinÿ

     12ÿÿÿCollegeÿMathÿclass?ÿÿ

     13ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecallÿdiscussingÿthat.ÿÿ

     14ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿdiscussÿotherÿstudentsÿinÿtheÿ

     15ÿÿÿclassÿwhoÿmightÿhaveÿoverheardÿtheseÿcomments?ÿÿ

     16ÿÿÿ        AÿÿÿÿÿÿÿSheÿaskedÿmeÿtoÿwriteÿupÿwhatÿhappenedÿÿ

     17ÿÿÿandÿtoÿincludeÿanyÿnamesÿofÿnearbyÿstudents.ÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿAtÿthisÿpointÿhadÿyouÿwrittenÿupÿaÿ

     19ÿÿÿstudentÿconductÿform?ÿÿ

     20ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

     21ÿÿÿ        QÿÿÿÿÿÿÿWhyÿnot?ÿÿ

     22ÿÿÿ        AÿÿÿÿÿÿÿItÿwasn'tÿuntilÿsheÿtoldÿmeÿthatÿsheÿ

     23ÿÿÿhadÿmetÿwithÿhimÿthatÿmorningÿthatÿIÿ--ÿIÿhadÿfeltÿ

     24ÿÿÿuncomfortableÿbutÿthenÿitÿturnedÿintoÿfeelingÿmoreÿ

     25ÿÿÿthreatenedÿbyÿhisÿcommentsÿinÿretaliation.ÿÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 32 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  70
 ÿ
 ÿ
      1ÿÿÿ        QÿÿÿÿÿÿÿDuringÿtheÿclassÿareÿtheÿDrexel,ÿ

      2ÿÿÿMatthewÿLawrence,ÿandÿyourÿstreetÿnumberÿtheÿsumÿtotalÿ

      3ÿÿÿofÿtheÿremarksÿyouÿconsideredÿthreatening?ÿÿ

      4ÿÿÿ        AÿÿÿÿÿÿÿMaxwellÿLawrence.ÿÿ

      5ÿÿÿ        QÿÿÿÿÿÿÿOh,ÿsorry,ÿMaxwell.ÿÿ

      6ÿÿÿ        AÿÿÿÿÿÿÿButÿyes.ÿÿÿ

      7ÿÿÿ        QÿÿÿÿÿÿÿDidÿyouÿlaterÿhaveÿaÿconversationÿwithÿ

      8ÿÿÿOfficerÿTalbutÿaboutÿthisÿissue?ÿÿ

      9ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     10ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿWhenÿwasÿthat?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿThatÿeveningÿheÿcalledÿme.ÿÿ

     12ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿdidÿyouÿdescribeÿwhatÿhadÿ

     13ÿÿÿhappenedÿinÿclass?ÿÿ

     14ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

     15ÿÿÿ        QÿÿÿÿÿÿÿAndÿwhatÿdidÿheÿsayÿtoÿyou?ÿÿ

     16ÿÿÿ        AÿÿÿÿÿÿÿIÿdon'tÿrecall.ÿÿ

     17ÿÿÿ        QÿÿÿÿÿÿÿYouÿdon'tÿrecallÿanythingÿofÿwhatÿheÿ

     18ÿÿÿsaidÿtoÿyouÿinÿthatÿconversation?ÿÿ

     19ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿ

     20ÿÿÿ                  (ExhibitÿFÿwasÿmarked.)ÿÿÿ

     21ÿÿÿBYÿMS.ÿYOUNG:ÿÿÿÿ

     22ÿÿÿ        QÿÿÿÿÿÿÿGiveÿExhibitÿFÿtoÿyouÿandÿaskÿyouÿtoÿ

     23ÿÿÿlookÿitÿover.ÿÿ

     24ÿÿÿ        Aÿÿÿÿÿÿÿ(Reviewsÿdocument).ÿÿ

     25ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿCanÿyouÿidentifyÿbothÿpagesÿofÿ

 ÿ
 ÿ
 ÿ
Case 3:17-cv-00007-GTS-ML Document 101-7 Filed 05/31/19 Page 33 of 33
 ÿ
 ÿ
 ÿ
 ÿ
 ÿ                                                                  71
 ÿ
 ÿ
      1ÿÿÿthisÿdocument?ÿÿ

      2ÿÿÿ        AÿÿÿÿÿÿÿTheÿfront,ÿtheÿfirstÿpageÿisÿanÿemailÿIÿ

      3ÿÿÿsentÿonÿtheÿeveningÿofÿDecemberÿ1st;ÿandÿtheÿsecondÿ

      4ÿÿÿpageÿisÿtheÿwrittenÿdescriptionÿofÿwhatÿhappenedÿinÿ

      5ÿÿÿclassÿthatÿday.ÿÿ

      6ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿAndÿit'sÿyourÿtestimonyÿthatÿ

      7ÿÿÿMissÿCaddickÿaskedÿyouÿtoÿwriteÿthis.ÿÿ

      8ÿÿÿ        AÿÿÿÿÿÿÿYes.ÿÿ

      9ÿÿÿ        QÿÿÿÿÿÿÿDidÿsheÿtellÿyouÿwhyÿsheÿwantedÿyouÿtoÿ

     10ÿÿÿwriteÿthisÿup?ÿÿ

     11ÿÿÿ        AÿÿÿÿÿÿÿNo.ÿÿÿ

     12ÿÿÿ        QÿÿÿÿÿÿÿDidÿMissÿCaddickÿeitherÿonÿDecemberÿ1stÿ

     13ÿÿÿorÿsubsequentÿtoÿthatÿtellÿyouÿthatÿVinnyÿwouldÿnotÿbeÿ

     14ÿÿÿinÿyourÿclassÿanymore?ÿÿ

     15ÿÿÿ        AÿÿÿÿÿÿÿOnÿtheÿmorningÿofÿDecemberÿ2ndÿIÿ

     16ÿÿÿreceivedÿanÿemailÿthatÿsaidÿtheyÿwereÿgoingÿtoÿlookÿ

     17ÿÿÿintoÿitÿandÿheÿwouldÿnotÿbeÿinÿmyÿclassÿthatÿday.ÿÿ

     18ÿÿÿ        QÿÿÿÿÿÿÿOkay.ÿÿSubsequentÿtoÿthatÿdidÿyouÿhearÿ

     19ÿÿÿanythingÿfromÿanyoneÿinÿadministrationÿasÿtoÿwhetherÿ

     20ÿÿÿVinnyÿwouldÿbeÿinÿyourÿclass?ÿÿ

     21ÿÿÿ        AÿÿÿÿÿÿÿIÿreceivedÿanÿemailÿonÿtheÿ2ndÿfromÿ

     22ÿÿÿguidanceÿaskingÿforÿwork.ÿÿ

     23ÿÿÿ        QÿÿÿÿÿÿÿDidÿitÿhaveÿanyÿotherÿinformationÿinÿ

     24ÿÿÿit?ÿÿ

     25ÿÿÿ        AÿÿÿÿÿÿÿTheÿdatesÿthatÿtheyÿwantedÿworkÿfor.ÿÿ

 ÿ
 ÿ
 ÿ
